             Case 7:19-cv-03199-CS Document 21 Filed 05/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOYOTA LEASE TRUST,                                   7:19-cv-03199 (CS)(PED)

                Plaintiff,                                            JUDGMENT

        v.

THE CITY OF YONKERS,

                Defendant.

Seibel, J.

        This action having been commenced on April 10, 2019 by the filing of the Summons and

Complaint; and it appearing that Defendant, City of Yonkers (“Defendant”) made an offer of

judgment pursuant to Federal Rule of Civil Procedure 68 on May 11, 2020; and it appearing that

Plaintiff, Toyota Lease Trust (“Plaintiff”) unconditionally accepted that offer on May 15, 2020;

and Plaintiff having filed the offer, acceptance, and an appropriate proof of service with the court

in accordance with Rule 68(a); and good cause having been shown; judgment is hereby entered

against Defendant pursuant to Fed. R. Civ. P. 68 as follows:

        Judgment is entered in favor of Plaintiff and against Defendant, City of Yonkers, in the

amount of $25,000, inclusive of all costs and attorneys’ fees at issue in this action; and

        Judgment is entered against Defendant requiring Defendant to revise the Defendant’s

Code at Chapter 109-132 and any other related provisions to provide for prompt notice of towing

or removal as well as an opportunity to be heard before a person or party independent of the

Defendant to any registered owner, title owner or lien holder of any motor vehicle being towed

or removed for non-payment of parking tickets.
           Case 7:19-cv-03199-CS Document 21 Filed 05/15/20 Page 2 of 2



       This Court shall retain jurisdiction of this action to ensure compliance with this Order and

for all other purposes related to this Action.

       There being no just reason for delay, the Clerk of the Court is hereby instructed to enter

this Order and Judgment by Default Against Defendant City of Yonkers forthwith and without

further notice.

       The Clerk of Court is directed to close this case.
                                        May
                         15th day of _________,
       SO ORDERED, this ____                    2020.



          May 15
Dated: _____________,  2020
       White Plains, New York

                                                     CATHY SEIBEL, U.S.D.J.
